     Case 2:18-cv-01754-JAD-EJY Document 76
                                         74 Filed 07/21/21
                                                  07/19/21 Page 1 of 2



1    ANTHONY P. SGRO, ESQ.
     Nevada State Bar No. 3811
2
     JENNIFER WILLIS ARLEDGE, ESQ.
3    Nevada Bar No. 8729
     SGRO & ROGER
4    720 South 7th Street, Third Floor
5
     Las Vegas, Nevada 89101
     Telephone No.: (702) 384-9800
6    Facsimile No.: (702) 665-4120
     tsgro@sgroandroger.com
7    jarledge@sgroandroger.com
8
     Attorneys for Plaintiff

9
                           UNITED STATES DISTRICT COURT
10
                                 DISTRICT OF NEVADA
11

12

13   Cynthia Goodwyn,                              Case No.: 2:18-cv-01754-JAD-EJY

14           Plaintiff,                            SECOND STIPULATION AND ORDER
15
     vs.                                           TO EXTEND TIME TO FILE JOINT
                                                   PRETRIAL ORDER
16   ALBERTSON’S LLC doing business as
     ALBERTSONS; DOES I-XV, inclusive; and
17   ROE CORPORATIONS I-X, inclusive,
18                                                               ECF No. 74
            Defendant.
19

20
           COME NOW, Plaintiff CYNTHIA GOODWYN, by and through her attorneys of
21
     record, JENNIFER WILLIS ARLEDGE, ESQ., of the law firm of SGRO & ROGER, and
22
     JACK P. BURDEN, ESQ., of the law firm of BACKUS, CARRANZA & BURDEN and
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28




                                             -1-
     Case 2:18-cv-01754-JAD-EJY Document 76
                                         74 Filed 07/21/21
                                                  07/19/21 Page 2 of 2



1    hereby stipulate and agree that the time for the parties to submit the joint pretrial order shall be
2    extended an additional two (2) days, from July 19, 2021 until July 21, 2021. The reason for
3
     this additional continuance is that counsel for the parties continue to prepare and revise the
4
     joint pretrial order so that it is as accurate and complete as possible.
5
            IT IS SO STIPULATED.
6
     Dated this 19th of July, 2021.                    Dated this 19th of July, 2021.
7

8
     BACKUS, CARRANZA & BURDEN                         SGRO & ROGER

9

10   /s/ Jack P. Burden ________________               /s/ Jennifer W. Arledge______________
11
     Jack P. Burden, Esq.                              Jennifer Willis Arledge, Esq.
     Nevada Bar No                                     Nevada Bar No. 8729
12   3050 S. Durango                                   720 S. 7th Street, 7th Floor
     Las Vegas, Nevada 89117                           Las Vegas, Nevada 89101
13
     Attorneys for Defendant,                          Attorneys for Plaintiff Cynthia Goodwyn
14   ALBERTSONS, LLC

15

16
                                                   ORDER
17
            IT IS SO ORDERED.
18

19
     DATED: 7/21/21, nunc pro
20          tunc to 7/19/21                         U. S. DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28




                                                      -2-
